DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Group I and species B in the reply filed on 2/22/2021 is acknowledged.
Claims 5, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 10/30/2018, 9/12/2019, and 7/7/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “chromatographic media” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “chromatographic media” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “media”, coupled with functional language, “chromatographic”, without reciting sufficient structure to achieve the function.
While, the claim limitation does not use the word “means” the claim element fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), any charged species (cation or anion) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
laim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “polymeric feature”. The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “polymeric feature” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on thline e unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP - 2786798 by KOIWA et. al. (“KOIWA”; per applicant provided copy in the IDS filed on 10/30/2018).
Regarding claim(s) 1, KOIWA teaches a porous membrane comprising (see Title):
at least one polymeric feature on a surface of a porous membrane (see ¶ [0009] “a separation membrane having a feed-side surface and a permeate-side surface, and a channel material disposed on the feed-side surface, wherein the channel material comprises a plurality of resin bodies fused to the feed-side surface.”; see also ¶ [0056] “A constituent resin of the channel material 4 is preferably a thermoplastic resin such as a polyolefin resin, a modified polyolefin resin, a polyester resin, a polyamide resin, a urethane resin, or an epoxy resin. Specifically, in view of processability and cost, polyolefin resins such as an ethylene-vinyl acetate copolymer resin, and polyester resins are more preferable as the resin, and polyolefin resins such as an ethylene-vinyl acetate copolymer resin and polyester resins, which can be processed at a temperature of 100°C or lower, are particularly preferable”; the channel material 4 reads on the claimed polymeric feature and the separation membrane reads on the claimed porous membrane; see also ¶ [);
wherein the at least one polymeric feature is bonded to the porous membrane (see ¶ [0204] When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
claim(s) 2, KOIWA teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the porous membrane is a pleated porous membrane and the at least one polymeric feature separates adjacent folds of the pleated porous membrane (see ¶ [0065] In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”).
Regarding claim(s) 3 & 4, KOIWA teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is bonded by a molecular inter-reaction between a first material of at least one polymeric feature and a second material of the porous membrane (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. Specific examples of the fusion-bonding include thermal fusion. As a method of thermal fusion, hot-air welding, hot-plate welding, laser welding, high-frequency welding, induction welding, spin welding, vibration welding, ultrasonic welding, and DSI (die slide injection) molding can be employed.”); and
wherein the at least one polymeric feature is bonded at a melting temperature of a lowest melting constituent of the first material and/or the second material (see ¶ [0204] When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
Regarding claim(s) 7, KOIWA teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is porous (see ¶ [0042]-[0043] “For example, the channel material 4 may have a continuous morphology… A "continuous morphology" refers to a morphology of which a projected image of the channel material to the surface of the separation membrane is continuous. Examples of a member having such a morphology include… porous materials (porous film, etc.).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOIWA, in further in view of US Patent Application Publication No. 20050133441 by Charkoudian.
Regarding claim(s) 6, KOIWA teaches the porous membrane according to claim 1.
KOIWA is silent as to wherein the at least one polymeric feature and/or the porous membrane comprise a chromatographic media (polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), any charged species (cation or anion) or equivalents thereof per the interpretation of the term under 112(f)).
However, Charkoudian teaches a porous membrane (see Title) having a positive or negative charge (see ¶ [0073] “Suitable supplemental property modifying monomers are selected from the group consisting 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a chromatographic media as taught by Charkoudian in the porous membrane of KOIWA in order to provide a charged porous media that is heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter. MPEP 2143.G.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the porous media of KOIWA, for another, a porous membrane comprising a chromatographic media as taught by Charkoudian, to yield the predictable results of an ion exchange membrane having heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter; and ion exchange separation capabilities. MPEP § 2143.I.B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773